Before you invest, you may want to review the fund’s prospectus, which contains more information about the fund and its risks. You can find the fund’s prospectus and other information about the fund, including the fund’s statement of additional information, online at funds.mfs.com.You can also get this information at no cost by calling 1-800-225-2606 or by sending an e-mail request to orderliterature@mfs.com.The fund’s prospectus and statement of additional information, both dated May 31, 2010, as may be supplemented from time to time, are incorporated by reference into this Summary Prospectus. Investment Objective The fund’s investment objective is to seek total return with an emphasis on high current income, but also considering capital appreciation. CLASS TICKER SYMBOL Class A MHITX Class B MHIBX Class C MHICX Class I MHIIX Class 529A EAHIX Class 529B EMHBX Class 529C EMHCX Class R1 MHIGX Class R2 MIHRX Class R3 MHIHX Class R4 MHIJX Summary of Key Information Fees and Expenses This table describes the fees and expenses that you may pay when you buy, redeem, and hold shares of the fund. They have been adjusted to reflect certain current fee arrangements. You may qualify for sales charge reductions if you and certain members of your family invest, or agree to invest in the future, at least $50,000 in MFS Funds. More information about these and other waivers and reductions is available from your financial intermediary and in “Sales Charges and Waivers or Reductions” on page 8 of the fund’s prospectus and “Waivers of Sales Charges” on page 12 of the fund’s statement of additional information Part I. Shareholder Fees (fees paid directly from your investment): Share Class A 529A B AND 529B C AND 529C I ALL R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 4.75% 4.75% N/A N/A N/A N/A Maximum Deferred Sales Charge (Load)(as a percentage of original purchase price or redemption proceeds, whichever is less) 1.00% # N/A 4.00% 1.00% N/A N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Share Class A B C I 529A 529B 529C R1 R2 R3 R4 Management Fee 0.46% 0.46% 0.46% 0.46% 0.46% 0.46% 0.46% 0.46% 0.46% 0.46% 0.46% Distribution and/orService (12b-1) Fees 0.25% 1.00% 1.00% N/A 0.25% 1.00% 1.00% 1.00% 0.50% 0.25% N/A Other Expenses 0.29% 0.29% 0.29% 0.29% 0.39% 0.39% 0.39% 0.29% 0.29% 0.29% 0.29% Total Annual Fund Operating Expenses 1.00% 1.75% 1.75% 0.75% 1.10% 1.85% 1.85% 1.75% 1.25% 1.00% 0.75% # On shares purchased on or after September 1, 2008, without an initial sales charge and redeemed within 24 months of purchase. 1 MFS High Income Fund Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that: you invest $10,000 in the fund for the time periods indicated and you redeem your shares at the end of the time periods (unless otherwise indicated); your investment has a 5% return each year; and the fund’s operating expenses remain the same. Although your actual costs will likely be higher or lower, under these assumptions your costs would be: 1 YEAR 3 YEARS 5 YEARS 10 YEARS Class A Shares $ 572 $ 778 $ 1,001 $ 1,641 Class B Shares assuming redemption at end of period $ 578 $ 851 $ 1,149 $ 1,864 no redemption $ 178 $ 551 $ 949 $ 1,864 Class C Shares assuming redemption at end of period $ 278 $ 551 $ 949 $ 2,062 no redemption $ 178 $ 551 $ 949 $ 2,062 Class I Shares $ 77 $ 240 $ 417 $ 930 Class 529A Shares $ 582 $ 808 $ 1,052 $ 1,752 Class 529B Shares assuming redemption at end of period $ 588 $ 882 $ 1,201 $ 1,973 no redemption $ 188 $ 582 $ 1,001 $ 1,973 Class 529C Shares Assuming redemption at end of period $ 288 $ 582 $ 1,001 $ 2,169 no redemption $ 188 $ 582 $ 1,001 $ 2,169 Class R1 Shares $ 178 $ 551 $ 949 $ 2,062 Class R2 Shares $ 127 $ 397 $ 686 $ 1,511 Class R3 Shares $ 102 $ 318 $ 552 $ 1,225 Class R4 Shares $ 77 $ 240 $ 417 $ 930 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These transaction costs, which are not reflected in “Annual Fund Operating Expenses” or in the “Example,” affect the fund’s performance.During the most recent fiscal year, the fund’s portfolio turnover rate was 58% of the average value of its portfolio. Principal Investment Strategies MFS (Massachusetts Financial Services Company, the fund’s investment adviser) normally invests at least 80% of the fund’s net assets in high income debt instruments. MFS may invest the fund’s assets in other types of debt instruments. Debt instruments include corporate bonds, foreign government securities, and other obligations to repay money borrowed. MFS may invest up to 100% of the fund’s assets in lower quality debt instruments. MFS may invest the fund’s assets in foreign securities. MFS may use derivatives for any investment purpose. Derivatives include futures, forward contracts, options, structured securities, inverse floating rate instruments, swaps, caps, floors, and collars. MFS uses a bottom-up investment approach to buying and selling investments for the fund.
